Citation Nr: 0425643	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  04-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied the veteran's claims of 
entitlement to service connection for hearing loss and 
Meniere's disease, and on appeal of a September 2003 rating 
decision issued by the RO that denied the veteran's claim of 
entitlement to service connection for tinnitus.  The veteran 
filed notices of disagreement with the respective decisions 
in April 2003 and September 2003.  The veteran perfected his 
appeals when he filed timely substantive appeals (VA Form 9) 
in October 2003 and May 2004. 

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

Here, the Board finds that a remand is necessary to comply 
with the duty to assist.  The evidence of record indicates 
that the veteran began receiving Social Security Disability 
benefits around age 55.  A statement from his employer in 
1977 noted that the veteran's balance problems were the 
reason he could no longer work.  Therefore, it is possible 
that the Social Security Administration (SSA) may have 
records relevant to the veteran's current claims, and which 
predate the medical evidence contained in his claims file.  
As VA is required under the VCAA to obtain relevant records 
in the custody of a Federal agency, remand is necessary for 
the RO to request SSA records.  See 38 C.F.R. § 3.159(c)(2).


























For the foregoing reasons, this case is REMANDED for the 
following:

The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
















